      Case 1-18-46525-cec           Doc 52      Filed 03/16/20        Entered 03/16/20 12:42:05




Alexander Shiryak, Esq.                                                                   80-02 Kew Gardens Road
Dustin Bowman, Esq.                                                                       Suite 600
Mark Anderson, Esq.                                                                       Kew Gardens, NY 11415
Preet Gill, Esq.                                                                          Tel 718.263.6800
Alex Kadochnikov, Esq.                                                                    Fax 718.520.9401
Btzalel Hirschhorn, Esq.                                                                  www.SBAGK.com
Matthew J. Routh, Esq.
Andreas E. Christou, Esq.

                                             March 16, 2020

                RE: Debtor Vienette Ashwood, Bankruptcy Case #1-18-46525-cec

Chief Judge Carla E. Craig
U.S. Bankruptcy Court, EDNY
Conrad B. Duberstein Courthouse
271-C Cadman Plaza East - Suite 1595
Brooklyn, NY 11201-1800

Dear Judge Craig:

       Our office represents the Debtor in the above referenced proceeding. This letter is to
inform the Court that, with the Consent of the Creditor, and in consultation with the Court, the
loss mitigation status conference originally scheduled for March 24, 2020 is now adjourned to
May 12, 2020 at 12:00 pm.

      Please do not hesitate to contact the office should the Court require anything further.
Thank you.

                                         /s/ Btzalel Hirschhorn
                                      By: Btzalel Hirschhorn, Esq.

Cc:     Michael J. Macco, Chapter 13 Trustee
        Office of the United States Trustee
        David Gallo & Associates LLP, Attorneys for CitiMortgage




                                              125-10{36605534;3}


  80-02 Kew Gardens Road, Suite 600, Kew Gardens, New York 11415 | 718-263-6800 | info@sbagk.com | sbagk.com
